Citation Nr: 0008987	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-26 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to herbicide agents to 
include Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), denying the veteran entitlement to 
service connection for peripheral neuropathy as a residual of 
exposure to herbicide agents to include Agent Orange.  This 
determination also found the veteran had not submitted new 
and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for 
hepatitis C.  


FINDINGS OF FACT

1.  The veteran is not shown to have peripheral neuropathy 
due to service, to include as due to exposure to Agent Orange 
in connection with service in the Republic of Vietnam during 
the Vietnam era; the claim is not plausible.

2.  Service connection for hepatitis C was denied by an 
unappealed RO rating action in July 1994; the veteran did not 
file a timely appeal.  

3.  Evidence submitted since the July 1994 rating decision is 
either cumulative or does not tend to demonstrate that the 
claimed disability was incurred in or aggravated by active 
service, and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for peripheral neuropathy, claimed as due 
to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

2.  The evidence received since the unappealed July 1994 
rating decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.156(a), 3.160(d), 20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral neuropathy

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  For purposes of this section, acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

Acute and subacute peripheral neuropathy shall have become 
manifest within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

The veteran's active duty included service in Vietnam during 
the Vietnam Era, and he contends that he was exposed to Agent 
Orange or other herbicide agents during that period of time.  
He alleges that he developed peripheral neuropathy as a 
result.  

Here the Board initially notes that there has been no 
clinical demonstration that the veteran now has or has ever 
had acute or subacute peripheral neuropathy, the only form of 
peripheral neuropathy subject to presumptive service 
connection as a result of exposure to herbicide agents 
including Agent Orange.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Although evidence shows that the veteran was diagnosed as 
having peripheral neuropathy during a VA hospitalization 
beginning in April 1993, the peripheral neuropathy was of a 
chronic nature which is not recognized as being associated 
with herbicide exposure, including exposure to Agent Orange.  

Notwithstanding the above, the veteran is entitled to a grant 
of service connection for peripheral neuropathy if it can be 
shown that the disorder had its direct onset in service or is 
otherwise attributable thereto.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 
(1997).  The veteran, however, is obligated absent the 
benefit of presumptive service connection to submit an 
otherwise well-grounded claim.  See Tidwell v. West, 11 Vet. 
App. 242 (1998).  

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of peripheral neuropathy.  
Similarly, no pertinent abnormal neurological findings were 
shown at a July 1969, post-service comprehensive VA 
examination.  When referred to a VA peripheral nerve clinic 
in December 1979 for evaluation of patches of numbness 
surrounding the veteran's service-connected fragment wound 
residuals of the neck and right thigh, only superficial 
cutaneous nerve damage and left ear hearing loss were 
identified as diagnostic impressions.

The veteran's peripheral neuropathy was, as shown by the 
clinical evidence, first noted in early 1993, almost 25 years 
after his period of service.  As such, it is too remote in 
time from service to support the contention that it is 
directly related thereto absent competent medical opinion to 
this effect.  In this case, there is no competent evidence 
that the veteran's current peripheral neuropathy was either 
manifested in service or immediately thereafter or results 
from exposure to herbicide agents including Agent Orange.

Although the veteran asserts that his peripheral neuropathy 
is related to service the Board notes that the veteran is not 
shown by the record to have any medical expertise in this 
matter.  Accordingly, his contention as to the etiology of 
his disorder is not credible, particularly when not supported 
by any medical authority.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  In view of the above, the Board 
concludes that the veteran's claim is not well grounded and 
must be denied.

Hepatitis C

In an RO decision, dated in July 1994, entitlement to service 
connection for hepatitis C was denied.  This decision 
essentially found that as hepatitis C was not manifested or 
otherwise suggested in service or to a compensable degree 
within the first post service year, service connection for 
the condition was unwarranted.  The veteran did not appeal 
this determination.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board will first review the evidence that was before the 
agency of original jurisdiction in 1994 for purposes of 
clarity.  This evidence included the veteran's service 
medical records, which show no findings-to include 
laboratory findings on the veteran's May 1969 medical 
examination for service separation-or diagnoses of hepatitis 
C.  

Additional evidence before the agency of original 
jurisdiction in July 1994 included post service VA and 
private clinical records including reports of comprehensive 
VA examinations provided to the veteran in July 1969, March 
1989, October 1991 and March 1992, as well as a summary of 
the veteran's VA hospitalization beginning in April 1993 and 
a report of a VA Agent Orange examination in May 1993.  The 
May 1993 examination which referred to an initial laboratory 
test serologically positive for hepatitis C.  It was further 
noted at this time that the veteran had elevated liver 
function test to which hepatitis C and alcohol may be 
contributing factors.  The reporting VA physician also added 
that there was nothing uncovered in the veteran's VA 
examination which VA physicians could relate specifically to 
Agent Orange exposure.  The clinical data in its entirety 
prior to the veteran's Agent Orange examination of May 1993 
was negative for any diagnosis of hepatitis C exclusive of an 
Axis III diagnosis of this disorder on the summary of the 
veteran's VA hospitalization during the same period.

On the basis of the above evidence, the RO in July 1994 
concluded that the veteran's hepatitis C was essentially not 
shown to be directly attributable to service or to exposure 
therein to Agent Orange.  

Evidence adduced since the July 1994 rating decision includes 
extracts of medical literature and treatises including a 
Harvard health letter on hepatitis C and a report on AIDS and 
the blood supply; several newspaper articles discussing the 
safety of the United States blood supply and hepatitis 
warnings; and a Department of Defense study on military blood 
banking.  The Harvard letter reports that the hepatitis C 
blood borne virus was recognized in the 1970's among people 
who had earlier received blood transfusions.  It was further 
observed that the risk of contracting the hepatitis C virus 
through transfusions fell from about 10 percent in the 1970's 
to 5 percent in the 1980's and that the current risk is 1 in 
3,300.  It was noted that the largest group of infected 
people, approximately 38 percent of all cases, had used drugs 
intravenously and that even a single contaminated injection 
in the past could be responsible for a positive test result 
today.  Lastly it was reported that the disorder slipped into 
the blood stream without provoking noticeable illness and 
could go undetected for lengthy periods.  

A newspaper article entitled "Safety of US Blood Supply" 
reports that between 100,000 and 200,000 Americans may have 
caught hepatitis C from transfusions they received before 
1990 when blood banks first began testing for the liver 
virus.  Another newspaper article submitted by the veteran 
reported that an estimated 290,000 Americans caught hepatitis 
C from transfusion before blood banks began purity testing in 
1990.  It stated that about four million Americans had 
hepatitis C and that many did not know that they were 
infected because they experienced few if any symptoms for 
many years.  The article further observed that tainted 
needles caused the vast majority of hepatitis C.  

The Department of Defense report noted the incident rates of 
viral hepatitis in the United States Armed Forces stationed 
in the Republic of Vietnam.  In 1968, the incident rate per 
1,000 "average strength per year" was 8.59; in 1969 the 
incident rate was 6.41.  It was noted that there were no 
figures available on the number of cases of hepatitis C 
arising from blood transfusion therapy.  A further Department 
of Defense report stated that its studies resulted in an 
estimate that about 58,000 hepatitis carriers would have been 
added to the population by servicemen returning from Vietnam 
and that service in that country significantly increased the 
frequency of Australian antigen and of hepatitis carriers.  
This latter undated report recommended that servicemen 
returning from Southeast Asia be tested for the presence of 
Australian antigens.  

The Board has reviewed the evidence submitted since the July 
1994 rating decision and has determined while that this 
evidence is new it is not material.  These reports clearly do 
not demonstrate that the veteran had the onset of hepatitis C 
in service or within the immediate post service year.  Absent 
a supporting opinion of a medical professional, generic 
information in a medical journal, treatise or newspaper 
without any direct relationship to the veteran is too general 
and inconclusive to constitute probative evidence, 
particularly in a case such as here where there is no 
evidence that the veteran had a transfusion in service.  As 
such, the newly submitted evidence is not so significant that 
it requires consideration to fairly decide the merits of the 
veteran's claim.  Consequently, the Board finds that there is 
no additional evidence, which is both new and material, and 
the claim of service connection for hepatitis C is not 
reopened.


ORDER

Entitlement to service connection for peripheral neuropathy 
as a residual of exposure to herbicide agents, to include 
Agent Orange, is denied as not well grounded.  

New and material evidence not having been received to reopen 
the claim of service connection for hepatitis C, the appeal 
is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals




 

